Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 25 June 2021 with acknowledgement of an original application filed on 126 December 2018.

Claims 1-6, 8, 9 are pending; claims 1, 2, 3, 4, 5, 6, 8, and 9 are independent claims.  

Title

Applicant’s amendment to Title filed on 06/25/2021 is sufficient.  


Information Disclosure Statement

The information disclosure statement filed 04/22/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and the information referred to therein has been considered as to the merits.  




Response to Arguments

Applicant’s arguments filed 25 June 2021 have been fully considered and they are persuasive.

Response to Amendments

Applicant’s amendments to claims 1-6, 8, and 9 are sufficient to overcome the 35 USC 112 rejections of claims 1-6, 8, and 9, rejections set forth in previous office action.  Therefore the rejections are withdrawn.

Applicant’s amendments to claims 1-6, 8, and 9 are sufficient to overcome the 35 USC 101 rejections of claims 1-6, 8, and 9, rejections set forth in previous office action.  The present claims as a whole provide an improvement to this technological environment by efficiently reading multiple elements from a secured array. This feature also demonstrates that the claims are clearly directed to the “practical application” of allowing data to be sent over a network to a plurality of apparatuses, and allowing shared computation to be performed to return a value while concealing the original values. The claims are therefore directed to a “practical application” under Prong Two.  Therefore the rejections are withdrawn.



Examiner’s Amendment
An examiner's amendment to the record is attached.  Please enter entire claim set.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The examiner's amendment was authorized by attorney of record Sameer Gokhale in phone interview on 16 July 2021 and confirming email sent on 30 July 2021.   


	The application has been amended as follows:


Amend the following claims 1-6, 8, and 9. 


Claim 1. (Currently Amended)  A secure computation system comprising three or more secure computation devices for generating a secure text array <b>, which represents plain text array “b” in concealed form, having m elements by reading out elements whose positions are x+i0, ..., x+im-1 from a secure text array <a>, which represents plain text array “a” in concealed form,  having n elements while concealing x,
wherein x denotes an absolute position of the element to be read out in the array a, i0,..., im-1 denote relative positions of the elements to be read out from x in the array a,  and i0,..., im-1 are integers that are equal to or higher than 0 and less than n,
each of the three or more secure computation devices comprises circuitry configured to:
receive, over a network, a secret share of the secure text array <a>=(<a[0]>,..., <a[n-1]>), a secret share of a secure text <x>, and the plain text integers i0,..., im-1, wherein the secure text array <a> is obtained by securing [[an]] the array a=(a[0], a[1],..., a[n-1]), having a size of n, by secret sharing, and the secure text <x> is obtained by securing an integer x by secret sharing, wherein secret sharing is a process in which an entire original plain text data is concealed from each of a plurality of devices by dividing the entire original plain text data into fragments which are shared among the plurality of devices;
obtain a secure text array <a'>=(<a'[0]>,..., <a'[n-1]>) using the secure text array <a> and the secure text <x>, wherein the secure text array <a'> is obtained by securing an array a'=(a'[0],..., a'[n-1]) by secret sharing, and the array a' is obtained by shifting leftward the array a by x; and
generate a secure text array <b>=(<a'[i0]>,..., <a'[im-1]>) from the secure text array <a'>,
wherein each of the three or more secure computation devices is configured to act upon a divided portion of the secure text array <a>, the secure text <x>, and the secure text array <b>, such that the original values of  a, x, and b are concealed from each of the three or more secure computation devices.

 for generating a secure text array <b>, which represents plain text array “b” in concealed form, having m elements by reading out elements whose positions are x+0, ..., x+m-1 from a secure text array <a>, which represents plain text array “a” in concealed form,  having n elements while concealing x,
wherein x denotes an absolute position of the element to be read out in the array a, m denotes a count of elements to be read out from x, x is an integer that is equal to or higher than 0 and less than n, and m is a natural number,
each of the three or more secure computation devices comprises circuitry configured to:
receive, over a network, a secret share of the secure text array <a>=(<a[0]>,..., <a[n-1]>), a secret share of a secure text <x>, and the plain text natural number m, wherein the secure text array <a> is obtained by securing [[an]] the array a=(a[0],..., a[n-1]) having a size of n, by secret sharing, and the secure text <x> is obtained by securing an integer x by secret sharing, wherein secret sharing is a process in which an entire original plain text data is concealed from each of a plurality of devices by dividing the entire original plain text data into fragments which are shared among the plurality of devices;
obtain a secure text array <a'>=(<a'[0]>,..., <a'[n-1]>) using the secure text array <a> and the secure text <x>, wherein the secure text array <a'> is obtained by securing an array a'=(a'[0],..., a'[n-1]) by secret sharing, and the array a' is obtained by shifting leftward the array a by x; and

wherein each of the three or more secure computation devices is configured to act upon a divided portion of the secure text array <a>, the secure text <x>, and the secure text array <b>, such that the original values of  a, x, and b are concealed from each of the three or more secure computation devices.

Claim 3. (Currently Amended)  A secure computation device included in a secure computation system comprising three or more secure computation devices for generating a secure text array <b>, which represents plain text array “b” in concealed form, having m elements by reading out elements whose positions are x+i0, ..., x+im-1 from a secure text array <a>, which represents plain text array “a” in concealed form,  having n elements while concealing x,
wherein x denotes an absolute position of the element to be read out in the array a, i0,..., im-1 denote relative positions of the elements to be read out from x in the array a, x is an integer that is equal to or higher than 0 and less than n, and i0,..., im-1 are integers that are equal to or higher than 0 and less than n,
each of the three or more secure computation devices comprises circuitry configured to:
receive, over a network, a secret share of the secure text array <a>=(<a[0]>,..., <a[n-1]>), a secret share of a secure text <x>, and the plain text integers i0,..., im-1, wherein the secure text array <a> is obtained by securing [[an]] the array a=(a[0],..., a[n-1]), having a size of n, by secret sharing, and the secure text <x> is obtained by securing an integer x by secret sharing, wherein secret sharing is a process in which an entire original plain text data is concealed from each of a plurality of devices by dividing the entire original plain text data into fragments which are shared among the plurality of devices;
obtain a secure text array <a'>=(<a'[0]>,..., <a'[n-1]>) using the secure text array <a> and the secure text <x>, wherein the secure text array <a'> is obtained by securing an array a'=(a'[0],..., a'[n-1]) by secret sharing, and the array a' is obtained by shifting leftward the array a by x; and
generate a secure text array <b>=(<a'[i0]>,..., <a'[im-1]>) from the secure text array <a'>,
wherein each of the three or more secure computation devices is configured to act upon a divided portion of the secure text array <a>, the secure text <x>, and the secure text array <b>, such that the original values of  a, x, and b are concealed from each of the three or more secure computation devices.

Claim 4. (Currently Amended)  A secure computation device included in a secure computation system comprising three or more secure computation devices for generating a secure text array <b> which represents plain text array “b” in concealed form, having m elements by reading out elements whose positions are x+0, ..., x+m-1 from a secure text array <a>, which represents plain text array “a” in concealed form,  having n elements while concealing x,
wherein x denotes an absolute position of the element to be read out in the array a, m denotes a count of elements to be read out from x, x is an integer that is equal to or higher than 0 and less than n, and m is a natural number,
each of the three or more secure computation devices comprises circuitry configured to:
receive, over a network, a secret share of the secure text array <a>=(<a[0]>,..., <a[n-1]>), a secret share of a secure text <x>, and the plain text natural number m, wherein the secure text array <a> is obtained by securing [[an]] the array a=(a[0],..., a[n-1]), having a size of n, by secret sharing, and the secure text <x> is obtained by securing an integer x by secret sharing, wherein secret sharing is a process in which an entire original plain text data is concealed from each of a plurality of devices by dividing the entire original plain text data into fragments which are shared among the plurality of devices;
obtain a secure text array <a'>=(<a'[0]>,..., <a'[n-1]>) using the secure text array <a> and the secure text <x>, wherein the secure text array <a'> is obtained by securing an array a'=(a'[0],..., a'[n-1]) by secret sharing, and the array a' is obtained by shifting leftward the array a by x; and
generate a secure text array <b>=(<a'[0]>,..., <a'[m-1]>) from the secure text array <a'>.

Claim 5. (Currently Amended)  A secure computation method for generating a secure text array <b>, which represents plain text array “b” in concealed form, having m elements by reading out elements whose positions are x+i0, ..., x+im-1 from a secure text array <a>, which represents plain text array “a” in concealed form,  having n elements while concealing x,
wherein x denotes an absolute position of the element to be read out in the array a, i0,..., im-1 denote relative positions of the elements to be read out from x in the array a, x is an integer that is equal to or higher than 0 and less than n, and i0,..., im-1 are integers that are equal to or higher than 0 and less than n,
the secure computation method comprising:
receiving, over a network, a secret share of the secure text array <a>=(<a[0]>,..., <a[n-1]>), a secret share of a secure text <x>, and the plain text integers i0,..., im-1, wherein the secure text array <a> is obtained by securing [[an]] the array a=(a[0],..., a[n-1]) having a size of n by secret sharing, and the secure text <x> is obtained by securing an integer x by secret sharing, by circuitry of each of three or more secure computation devices, wherein secret sharing is a process in which an entire original plain text data is concealed from each of a plurality of devices by dividing the entire original plain text data into fragments which are shared among the plurality of devices;
obtaining a secure text array <a'>=(<a'[0]>,..., <a'[n-1]>) using the secure text array <a> and the secure text <x>, wherein the secure text array <a'> is obtained by securing an array a'=(a'[0],..., a'[n-1]) by secret sharing, and the array a' is obtained by shifting leftward the array a by x, by the circuitry of each of the three or more secure computation devices; and
generating a secure text array <b>=(<a'[i0]>,..., <a'[im-1]>) from the secure text array <a'> by the circuitry of each of the three or more secure computation devices,
wherein each of the three or more secure computation devices is configured to act upon a divided portion of the secure text array <a>, and the secure text <x>, and the secure text array <b>, such that the original values of  a, x, and b are concealed from each of the three or more secure computation devices.

Claim 6. (Currently Amended)  A secure computation method for generating a secure text array <b>, which represents plain text array “b” in concealed form, having m elements by reading out elements whose positions are x+0, ..., x+m-1 from a secure text array <a>, which represents plain text array “a” in concealed form,  having n elements while concealing x, 
wherein x denotes an absolute position of the element to be read out in the array a, m denotes a count of elements to be read out from x, x is an integer that is equal to or higher than 0 and less than n, and m is a natural number,
the secure computation method comprising:
receiving, over a network, a secret share of the secure text array <a>=(<a[0]>,..., <a[n-1]>), a secret share of a secure t text <x>, and the plain text natural number m, wherein the secure text array <a> is obtained by securing [[an]] the array a=(a[0],..., a[n-1]), having a size of n, by secret sharing, and the secure text <x> is obtained by securing an integer x by secret sharing, by circuitry of each of three or more secure computation devices, wherein secret sharing is a process in which an entire original plain text data is concealed from each of a plurality of devices by dividing the entire original plain text data into fragments which are shared among the plurality of devices;
obtaining a secure text array <a'>=(<a'[0]>,..., <a'[n-1]>) using the secure text array <a> and the secure text <x>, wherein the secure text array <a'> is obtained by securing an array a'=(a'[0],..., a'[n-1]) by secret sharing, and the array a' is obtained by shifting leftward the array a by x, by the circuitry of each of the three or more secure computation devices; and
generating a secure text array <b>=(<a'[0]>,..., <a'[m-1]>) from the secure text array <a'> by the circuitry of each of the three or more secure computation devices,
wherein each of the three or more secure computation devices is configured to act upon a divided portion of the secure text array <a>, and the secure text <x>, and the secure text array <b>, such that the original values of  a, x, and b are concealed from each of the three or more secure computation devices.

Claim 7 (Canceled).

Claim 8. (Currently Amended)  A non-transitory computer readable medium including computer executable instructions that make a secure computation device perform a method for generating a secure text array <b>, which represents plain text array “b” in concealed form, having m elements by reading out elements whose positions are x+i0, ..., x+im-1 from a secure text array <a>, which represents plain text array “a” in concealed form,  having n elements while concealing x,
wherein x denotes an absolute position of the element to be read out in the array a, i0,..., im-1 denote relative positions of the elements to be read out from x in the array a, x is an integer that is equal to or higher than 0 and less than n, and i0,..., im-1 are integers that are equal to or higher than 0 and less than n,
the method comprising:
receiving, over a network, a secret share of the secure text array <a>=(<a[0]>,..., <a[n-1]>), a secret share of a secure text <x>, and the plain text integers i0,..., im-1, wherein the secure text array <a> is obtained by securing [[an]] the array a=(a[0],..., a[n-1]), having a size of n, by secret sharing, and the secure text <x> is obtained by securing an integer x by secret sharing, wherein secret sharing is a process in which an entire original plain text data is concealed from each of a plurality of devices by dividing the entire original plain text data into fragments which are shared among the plurality of devices;
obtaining a secure text array <a'>=(<a'[0]>,..., <a'[n-1]>) using the secure text array <a> and the secure text <x>, wherein the secure text array <a'> is obtained by securing an array a'=(a'[0],..., a'[n-1]) by secret sharing, and the array a' is obtained by shifting leftward the array a by x; and
generating a secure text array <b>=(<a'[i0]>,..., <a'[im-1]>) from the secure text array <a'>,
wherein each of the three or more secure computation devices is configured to act upon a divided portion of the secure text array <a>, and the secure text <x>, and the secure text array <b>, such that the original values of  a, x, and b are concealed from each of the three or more secure computation devices.

Claim 9. (Currently Amended)  A non-transitory computer readable medium including computer executable instructions that make a secure computation device perform a method for generating a secure text array <b>, which represents plain text array “b” in concealed form, having m elements by reading out elements whose positions are x+0, ..., x+m-1 from a secure text array <a>, which represents plain text array “a” in concealed form,  having n elements while concealing x, 
wherein x denotes an absolute position of the element to be read out in the array a, m denotes a count of elements to be read out from x, x is an integer that is equal to or higher than 0 and less than n, and m is a natural number,
the method comprising,
receiving, over a network, a secret share of the secure text array <a>=(<a[0]>,..., <a[n-1]>), a secret share of a secure text <x>, and the plain text natural number m, wherein the secure text array <a> is obtained by securing [[an]] the array a=(a[0],..., a[n-1]) having a size of n by secret sharing, and the secure text <x> is obtained by securing an integer x by secret sharing, wherein secret sharing is a process in which an entire original plain text data is concealed from each of a plurality of devices by dividing the entire original plain text data into fragments which are shared among the plurality of devices;
obtaining a secure text array <a'>=(<a'[0]>,..., <a'[n-1]>) using the secure text array <a> and the secure text <x>, wherein the secure text array <a'> is obtained by securing an array a'=(a'[0],..., a'[n-1]) by secret sharing, and the array a' is obtained by shifting leftward the array a by x; and
generating a secure text array <b>=(<a'[0]>,..., <a'[m-1]>) from the secure text array <a'>,
wherein each of the three or more secure computation devices is configured to act upon a divided portion of the secure text array <a>, and the secure text <x>, and the secure text array <b>, such that the original values of  a, x, and b are concealed from each of the three or more secure computation devices.


Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: the combination of Hamada et al. and Rohloff et al. discloses random shuffle operation of the secure computation, the generation of the array b from a, described as [b(0)] … [b(I 15],[q] – Random Shift (ta(00], … , [a(I’1)]).  Hamada et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious

“wherein x denotes an absolute position of the element to be read out in the array a, i0,..., im-1 denote relative positions of the elements to be read out from x in the array a, x is an integer that is equal to or higher than 0 and less than n, and i0,..., im-1 are integers that are equal to or higher than 0 and less than n,
each of the three or more secure computation devices comprises circuitry configured to:
receive, over a network, a secret share of the secure text array <a>=(<a[0]>,..., <a[n-1]>), a secret share of a secure text <x>, and the plain text integers i0,..., im-1, wherein the secure text array <a> is obtained by securing [[an]] the array a=(a[0], a[1],..., a[n-1]), having a size of n, by secret sharing, and the secure text <x> is obtained by securing an integer x by secret sharing, wherein secret sharing is a process in which an entire original plain text data is concealed from each of a plurality of devices by dividing the entire original plain text data into fragments which are shared among the plurality of devices;
obtain a secure text array <a'>=(<a'[0]>,..., <a'[n-1]>) using the secure text array <a> and the secure text <x>, wherein the secure text array <a'> is obtained by securing an array a'=(a'[0],..., a'[n-1]) by secret sharing, and the array a' is obtained by shifting leftward the array a by x; and
generate a secure text array <b>=(<a'[i0]>,..., <a'[im-1]>) from the secure text array <a'>,
wherein each of the three or more secure computation devices is configured to act upon a divided portion of the secure text array <a>, the secure text <x>, and the secure text array <b>, such that the original values of  a, x, and b are concealed from each of the three or more secure computation devices” as recited in claims 1, 3, 5, 8.


“wherein x denotes an absolute position of the element to be read out in the array a, m denotes a count of elements to be read out from x, x is an integer that is equal to or higher than 0 and less than n, and m is a natural number,
each of the three or more secure computation devices comprises circuitry configured to:
receive, over a network, a secret share of the secure text array <a>=(<a[0]>,..., <a[n-1]>), a secret share of a secure text <x>, and the plain text natural number m, wherein the secure text array <a> is obtained by securing [[an]] the array a=(a[0],..., a[n-1]) having a size of n, by secret sharing, and the secure text <x> is obtained by securing an integer x by secret sharing, wherein secret sharing is a process in which an entire original plain text data is concealed from each of a plurality of devices by dividing the entire original plain text data into fragments which are shared among the plurality of devices;
obtain a secure text array <a'>=(<a'[0]>,..., <a'[n-1]>) using the secure text array <a> and the secure text <x>, wherein the secure text array <a'> is obtained by securing an array a'=(a'[0],..., a'[n-1]) by secret sharing, and the array a' is obtained by shifting leftward the array a by x; and
generate a secure text array <b>=(<a'[0]>,..., <a'[m-1]>) from the secure text array <a'>,
wherein each of the three or more secure computation devices is configured to act upon a divided portion of the secure text array <a>, the secure text <x>, and the secure text array <b>, such that the original values of  a, x, and b are concealed from each of the three or more secure computation devices” as recited in claims 2, 4, 6, 9.




Therefore independent claims 1-6, 8, 9 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571) 270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433